Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 and 14 of U.S. Patent No. 11350362 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
 	The following table is presented herein for ease of illustration:


 Instant claims 1-25
 Patented claims US 11350362 B2
1. A downlink scheduling data receiving method, comprising: receiving downlink scheduling data from a base station; determining that a terminal monitors the downlink scheduling data according to a first discontinuous reception (DRX) monitoring cycle when in an idle state and that the terminal monitors the downlink scheduling according to a second DRX monitoring cycle when in a connected state; and receiving the downlink scheduling data using a first DRX monitoring cycle when the terminal determines to monitor the downlink scheduling data according to the first DRX monitoring cycle; receiving the downlink scheduling data using the second DRX monitoring cycle when the terminal determines to monitor the downlink scheduling data according to the second DRX monitoring cycle, wherein the first DRX monitoring cycle is longer than the second DRX monitoring cycle and the first sending cycle is longer than the second sending cycle.
2. The method according to claim 1, wherein determining that the terminal monitors the downlink scheduling data by using a first DRX monitoring cycle comprises: determining, according to the first DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data using the first DRX monitoring cycle; or when it is determined that the downlink scheduling data is a paging message, determining that the terminal monitors the downlink scheduling data by using the first DRX monitoring cycle.
3. The method according to claim 1, wherein before receiving the downlink scheduling data using a first sending cycle, the method further comprises: receiving the first DRX monitoring cycle in a broadcast manner or a dedicated signaling manner.




4. The method according to claim 1, wherein before determining that the terminal monitors the downlink scheduling data according to the first DRX monitoring cycle, the method further comprises: determining that the terminal monitors the downlink scheduling data using a second DRX monitoring cycle, and receiving the downlink scheduling by using the second DRX monitoring cycle, wherein a unit of a duration of the second DRX monitoring cycle is millisecond or second.
5. The method according to claim 1, wherein determining that the terminal monitors the downlink scheduling data using a second DRX monitoring cycle comprises: determining, according to the second DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data using the second DRX monitoring cycle; or when it is determined that the downlink scheduling data is downlink data, determining that the terminal monitors the downlink scheduling data by using the second DRX monitoring cycle.
6. The method according to claim 1, wherein before receiving the downlink scheduling data using the second DRX monitoring cycle, the method further comprises: receiving the second DRX monitoring cycle in a broadcast manner or a dedicated signaling manner.











7. An apparatus, comprising: at least one processor; and a memory coupled to the at least one processor and having program instructions stored thereon which, when executed by the at least one processor, cause a terminal to: receive downlink scheduling data from a base station; determine that the terminal monitors the downlink scheduling data according to a first discontinuous reception (DRX) monitoring cycle when in an idle state and that the terminal monitors the downlink scheduling according to a second DRX monitoring cycle when in a connected state; and receive the downlink scheduling data using a first DRX monitoring cycle when the terminal determines to monitor the downlink scheduling data according to the first DRX monitoring cycle, receiving the downlink scheduling data using the second DRX monitoring cycle when the terminal determines to monitor the downlink scheduling data according to the second DRX monitoring cycle, wherein the first DRX monitoring cycle is longer than the second DRX monitoring cycle and the first sending cycle is longer than the second sending cycle.
8. The apparatus according to claim 7, wherein program instructions cause the terminal to: determine, according to the first DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data using the first DRX monitoring cycle; or when it is determined that the downlink scheduling data is a paging message, determine that the terminal monitors the downlink scheduling data by using the first DRX monitoring cycle.
9. The apparatus according to claim 7, wherein the program instructions cause the terminal to: receive the first DRX monitoring cycle in a broadcast manner or a dedicated signaling manner.


10. The apparatus according to claim 7, wherein the program instructions further cause the terminal to: determine that the terminal monitors the downlink scheduling data using a second DRX monitoring cycle, and receive the downlink scheduling by using the second DRX monitoring cycle, wherein a unit of a duration of the second DRX monitoring cycle is millisecond or second.
11. The apparatus according to claim 7, wherein the program instructions cause the terminal to: determine, according to the second DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data using the second DRX monitoring cycle; or when it is determined that the downlink scheduling data is downlink data, determine that the terminal monitors the downlink scheduling data by using the second DRX monitoring cycle.






12. The apparatus according to claim 7, wherein the program instructions further cause the terminal to: receive the second DRX monitoring cycle in a broadcast manner or a dedicated signaling manner.
13. The apparatus according to claim 7, wherein the apparatus is the terminal.
14. A communication method, comprising: sending, by a core network device, downlink scheduling data to a base station; receiving, by the base station, the downlink scheduling data; determining, by the base station, that a terminal monitors the downlink scheduling data according to a first discontinuous reception (DRX) monitoring cycle when in an idle state and that the terminal monitors the downlink scheduling according to a second DRX monitoring cycle when in a connected state; and sending, by the base station, the downlink scheduling data to the terminal using a first sending cycle when the terminal is determined to monitor the downlink scheduling data according to the first DRX monitoring cycle, sending, by the base station, the downlink scheduling data to the terminal using a second sending cycle when the terminal is determined to monitor the downlink scheduling data according to the second DRX monitoring cycle, wherein the first DRX monitoring cycle is longer than the second DRX monitoring cycle and the first sending cycle is longer than the second sending cycle.
15. The method according to claim 14, wherein determining, by the base station, the terminal monitors the downlink scheduling data by using a first DRX monitoring cycle comprises: determining, according to the first DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data using the first DRX monitoring cycle; or when it is determined that the downlink scheduling data is a paging message, determining that the terminal monitors the downlink scheduling data by using the first DRX monitoring cycle.
16. The method according to claim 14, wherein before sending, by the base station, the downlink scheduling data to the terminal using a first sending cycle, the method further comprises: sending, by the base station, the first DRX monitoring cycle to the terminal in a broadcast manner or a dedicated signaling manner.
17. The method according to claim 14, wherein determining, by the base station, that the terminal monitors the downlink scheduling data using a second DRX monitoring cycle comprises: determining, according to the second DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data using the second DRX monitoring cycle; or when it is determined that the downlink scheduling data is downlink data, determining that the terminal monitors the downlink scheduling data by using the second DRX monitoring cycle.
18. The method according to claim 14, wherein before sending, by the base station, the downlink scheduling data to the terminal using the second sending cycle, the method further comprises: sending, by the base station, the second DRX monitoring cycle to the terminal in a broadcast manner or a dedicated signaling manner.
19. A communication system comprising: a core network device and a base station; wherein the core network device sends downlink scheduling data to the base station; the base station receives the downlink scheduling data; the base station determines that a terminal monitors the downlink scheduling data according to a first discontinuous reception (DRX) monitoring cycle when in an idle state and that the terminal monitors the downlink scheduling according to a second DRX monitoring cycle when in a connected state; and the base station sends the downlink scheduling data to the terminal using a first sending cycle when the terminal is determined to monitor the downlink scheduling data according to the first DRX monitoring cycle; the base station sends the downlink scheduling data to the terminal using a second sending cycle when the terminal is determined to monitor the downlink scheduling data according to the second DRX monitoring cycle, and wherein the first DRX monitoring cycle is longer than the second DRX monitoring cycle and the first sending cycle is longer than the second sending cycle.
20. The system according to claim 19, wherein the base station determines, according to the first DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data using the first DRX monitoring cycle; or when it is determined that the downlink scheduling data is a paging message, the base station determines that the terminal monitors the downlink scheduling data by using the first DRX monitoring cycle.
21. The system according to claim 19, wherein the base station sends the first DRX monitoring cycle to the terminal in a broadcast manner or a dedicated signaling manner.
22. The system according to claim 19, wherein the base station determines, according to the second DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data using the second DRX monitoring cycle; or when it is determined that the downlink scheduling data is downlink data, the base station determines that the terminal monitors the downlink scheduling data by using the second DRX monitoring cycle.
23. The system according to claim 19, wherein the base station sends the second DRX monitoring cycle to the terminal in a broadcast manner or a dedicated signaling manner.
24. A non-transitory computer-readable storage medium comprising program instructions which, when executed by a computer, cause a terminal to: receive downlink scheduling data from a base station; determine that the terminal monitors the downlink scheduling data according to a first discontinuous reception (DRX) monitoring cycle when in an idle state and that the terminal monitors the downlink scheduling according to a second DRX monitoring cycle when in a connected state; and receive the downlink scheduling data using a first DRX monitoring cycle when the terminal determines to monitor the downlink scheduling data according to the first DRX monitoring cycle, receiving the downlink scheduling data using the second DRX monitoring cycle when the terminal determines to monitor the downlink scheduling data according to the second DRX monitoring cycle, wherein the first DRX monitoring cycle is longer than the second DRX monitoring cycle and the first sending cycle is longer than the second sending cycle.
25. The non-transitory computer-readable storage medium according to claim 24, wherein the program instructions cause the terminal to: determine, according to the first DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data using the first DRX monitoring cycle; or when it is determined that the downlink scheduling data is a paging message, determine that the terminal monitors the downlink scheduling data by using the first DRX monitoring cycle.

1. A downlink scheduling data sending method, comprising: receiving, by a base station, downlink scheduling data sent from a core network device to a terminal; determining, by the base station, that the terminal monitors the downlink scheduling data according to a first discontinuous reception (DRX) monitoring cycle when in an idle state and that the terminal monitors the downlink scheduling according to a second DRX monitoring cycle when in a connected state; and sending, by the base station, the downlink scheduling data to the terminal using a first sending cycle when the terminal is determined to monitor the downlink scheduling data according to the first DRX monitoring cycle, sending, by the base station, the downlink scheduling data to the terminal using a second sending cycle when the terminal is determined to monitor the downlink scheduling data according to the second DRX monitoring cycle, wherein the first DRX monitoring cycle is longer than the second DRX monitoring cycle and the first sending cycle is longer than the second sending cycle.
2. The method according to claim 1, wherein determining, by the base station, the terminal monitors the downlink scheduling data by using a first DRX monitoring cycle comprises: determining, according to the first DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data using the first DRX monitoring cycle; or when it is determined that the downlink scheduling data is a paging message, determining that the terminal monitors the downlink scheduling data by using the first DRX monitoring cycle.
3. The method according to claim 1, wherein before sending, by the base station, the downlink scheduling data to the terminal using a first sending cycle, the method further comprises: sending, by the base station, the first DRX monitoring cycle to the terminal in a broadcast manner or a dedicated signaling manner; or sending, by the base station, in a broadcast manner or a dedicated signaling manner, a first DRX monitoring cycle supported by a base station to the terminal; and/or sending, by the base station, in a form of uplink data at a logical link control layer, the first DRX monitoring cycle supported by the base station to the core network device.
4. The method according to claim 1, wherein before determining, by the base station, that the terminal monitors the downlink scheduling data according to the first DRX monitoring cycle, the method further comprises: determining, by the base station, that the terminal monitors the downlink scheduling data using a second DRX monitoring cycle, and sending the downlink scheduling data to the terminal by using a second sending cycle, wherein a unit of a duration of the second sending cycle is millisecond or second.
5. The method according to claim 4, wherein determining, by the base station, that the terminal monitors the downlink scheduling data using a second DRX monitoring cycle comprises: determining, according to the second DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data using the second DRX monitoring cycle; or when it is determined that the downlink scheduling data is downlink data, determining that the terminal monitors the downlink scheduling data by using the second DRX monitoring cycle.
6. The method according to claim 4, wherein before sending, by the base station, the downlink scheduling data to the terminal using the second sending cycle, the method further comprises: sending, by the base station, the second DRX monitoring cycle to the terminal in a broadcast manner or a dedicated signaling manner; and/or sending, in a form of uplink data at a logical link control layer, the second DRX monitoring cycle supported by the base station to the core network device.
7. The downlink scheduling data sending method of claim 1, wherein a duration of the first sending cycle is in a unit of minute or hour and a duration of the second sending cycle is in a unite of millisecond or second.
8. The downlink scheduling data sending method of claim 1, wherein the method further comprises: determine an initial sending moment; and determine a DRX sending moment according to the initial sending moment, wherein the DRX sending moment is a moment at a distance of N first sending cycles from the initial sending moment, and N is a positive integer greater than or equal to 0; and send the downlink scheduling data at the DRX sending moment.
9. A base station, comprising: a processor; and a computer-readable storage medium storing a program to be executed by the processor; a receiver; and a transmitter; wherein, the receiver is configured to receive downlink scheduling data sent from a core network device to a terminal; the processor is configured to determine that the terminal monitors the downlink scheduling data using a first discontinuous reception (DRX) monitoring cycle; and the transmitter is configured to: when the processor determines that the terminal monitors the downlink scheduling data using the first discontinuous reception DRX monitoring cycle, send the downlink scheduling data to the terminal using a first sending cycle, when the processor determines that the terminal monitors the downlink scheduling data using the second DRX monitoring cycle, send the downlink scheduling data to the terminal using a second sending cycle, wherein the first DRX monitoring cycle is longer than the second DRX monitoring cycle and the first sending cycle is longer than the second sending cycle.


10. The base station according to claim 9, wherein the processor is configured to: determine, according to the first DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data by using the first DRX monitoring cycle; or when determining that the downlink scheduling data is a paging message, determine that the terminal monitors the downlink scheduling data by using the first DRX monitoring cycle.
11. The base station according to claim 9, wherein the transmitter is configured to: send the first DRX monitoring cycle to the terminal in a broadcast manner or a dedicated signaling manner; and/or send, in a form of uplink data at a logical link control layer, the first DRX monitoring cycle supported by the base station to the core network device.
12. The base station according to claim 9, wherein the processor is further configured to: determine an initial sending moment; and determine a DRX sending moment according to the initial sending moment, wherein the DRX sending moment is a moment at a distance of N first sending cycles from the initial sending moment, and N is a positive integer greater than 0; and the transmitter is configured to send the downlink scheduling data at the DRX sending moment.
13. The base station according to claim 9, wherein the processor is further configured to determine that the terminal monitors the downlink scheduling data by using a second DRX monitoring cycle; and the transmitter is configured to send the downlink scheduling data to the terminal by using a second sending cycle, wherein a unit of a duration of the second sending cycle is millisecond or second.
14. The base station according to claim 13, wherein determining by the processor that the terminal monitors the downlink scheduling data by using a second DRX monitoring cycle comprises: determining, according to the second DRX monitoring cycle carried in the downlink scheduling data, that the terminal monitors the downlink scheduling data by using the second DRX monitoring cycle; or when determining that the downlink scheduling data is downlink data, determining that the terminal monitors the downlink scheduling data by using the second DRX monitoring cycle.
15. The base station according to claim 13, wherein the transmitter is configured to: send the second DRX monitoring cycle to the terminal in a broadcast manner or a dedicated signaling manner; and/or send, in a form of uplink data at a logical link control layer, the second DRX monitoring cycle supported by the base station to the core network device.
16. The base station according to claim 13, wherein the processor is further configured to determine that the terminal monitors the downlink scheduling data by using a third DRX monitoring cycle; and the transmitter is configured to: when the processor determines that the terminal monitors the downlink scheduling data by using the third DRX monitoring cycle, send the downlink scheduling data to the terminal by using a third sending cycle, wherein a duration of the third sending cycle is from a millisecond range to a second range.
17. The base station according to claim 16, wherein the transmitter is further configured to: send the third DRX monitoring cycle to the terminal in a broadcast manner or a dedicated signaling manner; and/or send the third DRX monitoring cycle to the core network device in a form of uplink data at a logical link control layer.
18. The base station of claim 9, wherein a duration of the first sending cycle is in a unit of minute or hour and a duration of the second sending cycle is in a unite of millisecond or second.
19. A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of claim 1.




	From the above table, it can be clearly seen that instant claim 1 is directed to the reverse steps of corresponding patented claim 1 without specifying the downlink scheduling data sent from a core network device to a terminal, and does not specify the sending by the base station. Therefore instant claim 1 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Regarding claims 2-6:
	Instant claims 2, 4, 5 are directed to the reverse steps of patented claims 2, 4, and 5, thus they are rejected for the same reasons discussed above with regard to instant claim 1.
	Instant claims 3 and 6 are directed to a broader scope of patented respective claims 3 and 6. Thus are subject to the same as above.
	Similarly,  instant claim 7 specifies an apparatus instead of a base station as in patented claim 9, and suffers from similar deficiencies as discussed above with regard to claim 1, and thus rejected for similar reasons. 
	instant claims 8, 10, 11 and 13:
	These claims are directed to substantially the same limitations of respective patented claims 10, 13, 14 and 7; thus they are rejected for the same reasons discussed above with regard to instant claim 1.
	Instant claims 9 and 12 are directed to a broader scope of patented respective claims 11 and 15. Thus are subject to the same rejections as above (instant claim 1).
	Instant claims 14, 15, 17 and 18, these claims are directed to the reverse step of the method of patented claim 1, with similar deficiencies as discussed above with regard to instant claim 1. Thus they are rejected for similar reasons.
	Instant claim 16, has a broader scope than the patented claim 6.
	Regarding instant claims 19, 20, 22 and 23, these claims are directed to a system claim performing the same reverse  limitations of patented respective claim 1, 5 and 6 thus they are not patentably distinct.
Instant claim 21, has a broader scope than the patented claim 6.
	Instant claims 24, and 25 these claims are directed to computerized implementation of patented respective claims 1 and 2, without the specifics indicated above. Thus performing a method step using a processor and memory with instruction is the cheapest way of the implementation.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        12/17/2022